Title: From Josiah, III Quincy to John Quincy Adams, 4 April 1819
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					Ship Hibernia. fm. Waldoboro to Jama.—Porto Rico in decr. 1800—my dear Sir.
					Boston. 4. April. 1819
				
				I am requested by Mess Kavanagh and Cottril late owners of the Ship Hibernia to make some inquiries of your department, which they think may possibly result in some information, which may be useful to them.That Ship was taken, when bound in December 1800, on a voyage from Waldoborough to Jamaica, with a cargo of lumber, by a French Privateer, (Le Jeune Creole) fitted out of a Spanish port (Porto Rico) by Frenchmen.Her crew was taken out, excepting one person and the supercargo, the Ship ordered to Porto Rico, where she was sold at public auction, without process of Law, the agents or officers of the Spanish government there, being purchasers of part of the cargo, on account of His Spanish Majesty.The claim was regularly prosecuted before the Council of prizes at Paris, where restitution was ordered to be made of Ship and Cargo to the owners. On seeking them at Porto privateersmen and their bondsmen at Porto Rico and in the West Indies, generally, they were found dead, or bankrupt, or absconded. Mr. Madison Secretary of State, in March 1805, in a letter to James Sullivan Esqr. Says that “if not obtained of the owners of the privateers nor of their bondsmen, it will  ressemble some other cases, which, in due time will call for the attention of the Executive”.The inquiries, which Mess Kavanagh and Cottril wish me to make are:1. Whether claims against Spain for captures made by French Privateers, fitted out in Spanish ports, and there Selling their prizes, are, in the view of your department, a class of cases, which the provisions of the late Spanish Treaty were expected to comprehend?2d. Whether any rules or principles have been adopted by your department, in relation to such claims, either in relation to their nature, or to the mode of authenticating the evidence of them, which it may be useful for the claimants to know; and to observe, so as to facilitate their pursuit of indemnity before the Commissioners, under that Treaty.The general state of their papers are sufficiently exact for substantiating all the facts, I have recited. But they are anxious to be apprized of the general views of the American government in relation to classes of claims of this nature to the end that they may lose no time, in bringing themselves into a condition effectually to prosecute their claim.Very respectfully / I am your hble. Servt.
				
					Josiah Quincy
				
				
			